Case 7:19-cr-00402-NSR Document 34 Filed 01/15/21 Page 1of1
Case 7:19-cr-00402-NSR Document 33-2 Filed 01/08/21 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW _ YORK

UNITED STATES OF AMERICA
ORDER
V. 19 Cr 402 (NSR)
MAX NIEVES,
Defendant.

 

Defendant Max Nieves seeks to proceed with sentencing via video or telephone
conference instead of a personal appearance in court. In view of the ongoing pandemic, video
and telephone conferencing have been employed by judges in the Southern District of New York
on numerous occasions. This Court finds that any further delay in this proceeding would result
in serious harm to the interests of justice. Proceeding by video or telephone conference with
sentencing advances Mr. Nieves’ case and furthers justice without undue delay. See § 15002
(b)(2) of the Coronavirus Air, Relief, and Economic Security (“CARES”) Act.

SO ORDERED:

Dated: New York, New York

January 15, 2021 eee
a
(C0 fob

See ae

 

THE HONORABLE NELSON S. ROMAN
United States District Judge
Southern District of New York

a
neem —

my ESKER
erequr © ¥
Hsu. a ‘

BOCUMENT 2
Lyne ge meray TY Fit.
ii iL. ECTROGNICALL a sit

 

noc #: ; sate fies
DATE FILED: [li y 12)

 

 
